DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jordan Olsen on 3/31/2021.
The application has been amended as follows: 
“is inflated,” in line 13 of each of claims 16 and 17 has been changed to –is inflated when in use,--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references discloses or renders obvious all of the limitations of claim 16 or claim 17, specifically the feature of “the step of inserting gas between the (i) at least one layer comprising the polymer selected form a polyamide and ethylene vinyl alcohol, and the (ii) at least one further polymer layer to delaminate the (i) at least one layer and the (ii) at least one further layer and create a layer of the gas between said layers so that the multilayered polymeric film is inflated when in use” (emphasis added), in conjunction with the remaining limitations of those claims.
In particular, Eggers WO 2011/057752 A2, teaches that when in use, the multilayered polymeric film has the layers resting against each other (see paragraph [00036]), and accordingly, the film is not inflated, and there is no layer of gas between the layers, when in use. See id.; see also Rem. 8-9. Nor would it have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention modify Eggers to have the film be inflated with the layer of gas between the layers when in use, in view of the preferred teachings of Eggers and without the benefit of hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642